     Case 3:20-cv-00042-MMD-WGC Document 3 Filed 05/08/20 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     JAMES EDWARD CROSS,                              Case No. 3:20-cv-00042-MMD-WGC

7                                  Petitioner,                        ORDER
             v.
8

9     RENEE BAKER, et al.,

10                             Respondents.

11

12          Pro Se Petitioner James Edward Cross has filed an application to proceed in forma

13   pauperis (“IFP”), a motion for appointment of counsel, and a petition for writ of habeas

14   corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) This habeas matter comes before the

15   Court for initial review under the Rules Governing Section 2254 Cases. For the reasons

16   discussed below, the Court dismisses the petition for lack of jurisdiction, denies the IFP

17   application and motion to appoint counsel as moot, and directs the Clerk of Court to close

18   this case.

19          Petitioner challenges a 1998 conviction and sentence imposed by the Eighth

20   Judicial District Court for Clark County. State of Nevada v. Cross, Case No. 96-C-139330. 1

21   The Court takes judicial notice of the multiple habeas petitions Petitioner has filed in the

22   District of Nevada, including but not limited to: 2:06-cv-01297-JCM-RJJ, 3:08-cv-00403-

23   LRH-VPC, 3:12-cv-00651-MMD-WGC. In addition, the Court of Appeals for the Ninth

24   Circuit has denied at least two applications for authorization to file a second or successive

25   petition in Case Nos. 18-71775 and 19-72856.

26
            1The  Court takes judicial notice of the online docket records of the Eighth Judicial
27   District Court and Nevada appellate courts. The docket records may be accessed by the
28   public online at: https://www.clarkcountycourts.us/Anonymous/default.aspx and
     http://caseinfo.nvsupremecourt.us/public/caseSearch.do.
     Case 3:20-cv-00042-MMD-WGC Document 3 Filed 05/08/20 Page 2 of 3


1            The current petition is second or successive because a prior federal petition was

2    decided on its merits, Petitioner attacks the same judgment of conviction, and the claims

3    Petitioner raises here are based on facts that had occurred by the time of the prior petition.

4    See Brown v. Muniz, 889 F.3d 661, 667 (9th Cir. 2018) (“[A] federal habeas petition is

5    second or successive if the facts underlying the claim occurred by the time of the initial

6    petition, . . . and if the petition challenges the same state court judgment as the initial

7    petition.”). Under 28 U.S.C. § 2244(b)(3), before a second or successive petition is filed in

8    the federal district court, a petitioner must move in the court of appeals for an order

9    authorizing the district court to consider the petition. A federal district court does not have

10   jurisdiction to entertain a successive petition absent such permission. Brown, 889 F.3d at

11   667. Petitioner has made no allegation or showing that he has received authorization from

12   the Ninth Circuit to file this second or successive petition, nor do the records of the Ninth

13   Circuit reflect that he has received such authorization. This second or successive petition

14   must therefore be dismissed for lack of jurisdiction.

15           It is therefore ordered that this action is dismissed without prejudice for lack of

16   jurisdiction.

17           It is further ordered that Petitioner Cross’ IFP Application (ECF No. 1) and Motion

18   for Appointment of Counsel (ECF No. 1-2) are denied as moot.

19           It is further ordered that Petitioner Cross’ is denied a certificate of appealability, as

20   jurists of reason would not find the dismissal of the petition on jurisdictional grounds to be

21   debatable or wrong.

22           It is further ordered that pursuant to Rule 4 of the Rules Governing Section 2254

23   Cases, that the Clerk will make informal electronic service upon Respondents by adding

24   Nevada Attorney General Aaron D. Ford as counsel for Respondents and directing a

25   notice of electronic filing of this order to his office. No response is required from

26   Respondents other than to respond to any orders of a reviewing court.

27           It is further ordered that the Clerk of Court is directed to file the petition (ECF No.

28   1-1).

                                                     2
     Case 3:20-cv-00042-MMD-WGC Document 3 Filed 05/08/20 Page 3 of 3


1          It is further ordered that the Clerk of Court is instructed to enter final judgment

2    accordingly, dismissing this action without prejudice, and close this case.

3          DATED THIS 8th day of May 2020.

4

5

6                                             MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
